—In an action to recover on a promissory note, commenced by notice of motion for summary judgment in lieu of complaint pursuant to CPLR 3213, the plaintiff appeals from an order of the Supreme Court, Nassau County (Alpert, J.), dated July 15, 1993, which denied his motion.
Ordered that the order is reversed, on the law, with costs, the motion for summary judgment in lieu of complaint is granted, and the matter is remitted to the Supreme Court, Nassau County, for entry of an appropriate judgment in accordance herewith.
The unambiguous and unconditional nature of the promissory note which the defendant issued to the plaintiff barred consideration of the parol evidence submitted by the defendant of an alleged oral agreement upon which his defenses are based (see, Citibank v Plapinger, 66 NY2d 90, 95-96; Halasz v Dean, 203 AD2d 327). Mangano, P. J., Lawrence, Copertino, Krausman and Goldstein, JJ., concur.